UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 26, RIVIERA HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-21430 88-0296885 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2901 Las Vegas Boulevard Las Vegas, Nevada 89109 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 794-9237 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.04. Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. On February 26, 2009 Riviera Holdings Corporation (the “Company”) received a notice of default, (the “Notice”) from Wachovia Bank, National Association ("Wachovia") with respect to that certain Credit Agreement, dated June 8, 2007 (the “Credit Agreement” together with related security agreements and other credit-related agreements, the "Credit Facility"), entered into by the Company; its subsidiaries Riviera Operating Corporation, Riviera Gaming Management of Colorado, Inc. and Riviera Black Hawk, Inc. with Wachovia, as administrative agent and as the sole initial lender (before giving effect to loan participations); Wells Fargo Foothill, Inc., as syndication agent; CIT Lending Services Corporation, as documentation agent; and Wachovia Capital Markets, LLC, as sole lead arranger and sole bookrunner. (Since the closing of the Credit Facility, additional financial institutions have been added as lender participants.) The Notice alleges that the Company failed to comply with Section 6.14 of the Credit
